Citation Nr: 1031563	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-34 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
discogenic disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service with the United States Navy from 
March 1993 to September 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.


FINDING OF FACT

The service connected low back disability is manifested by 
flexion to between 30 and 60 degrees, and combined range of 
motion greater than 120 degrees.  There is no abnormal gait or 
spinal contour, and no evidence of incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
discogenic disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  

VA additionally has a duty to assist the Veteran in 
substantiating his claim.  Service treatment records have been 
obtained, as have relevant records of private and VA treatment 
identified by the Veteran.  Furthermore, the Veteran was afforded 
three VA examinations; at each, the examiner made all necessary 
findings to permit application of the rating criteria, and 
provided a rationale for all conclusions and opinions expressed.  
The examinations are adequate for adjudication purposes.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

As was noted above, the Veteran's claim of entitlement to higher 
rating for discogenic disease of the lumbar spine is an appeal 
from the initial assignment of a disability rating in April 2007.  
When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the Court extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  Hart 
v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the disability 
has not significantly changed and a uniform evaluation is 
warranted.

In the rating decision on appeal, the Veteran was awarded service 
connection for discogenic disease of the lumbar spine and granted 
an evaluation of 20 percent effective September 30, 2006.  The 
Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC or Code) 5243, for intervertebral disc syndrome.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  38 C.F.R. § 4.71a (2009).

In pertinent part, the general rating formula for diseases and 
injuries of the spine provides the following direction:

20 percent -- Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

40 percent -- Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
Id.

50 percent -- Unfavorable ankylosis of the entire thoracolumbar 
spine.  Id.

100 percent -- Unfavorable ankylosis of the entire spine.  Id.

Note (2) indicates that for VA compensation purposes, normal 
forward flexion the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  Id.

Note (5) dictates that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar spine, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Pursuant to the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, incapacitating episodes having 
a total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent rating.  38 C.F.R. 
§ 4.71a (2009).  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the past 12 
months warrant a 40 percent rating.  Id.  Finally, incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months warrant a 60 percent rating.  Id.

Note (1) of the formula for incapacitating episodes indicates 
that for purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).  When evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of motion 
measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA is generally required to consider the 
extent that the Veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated, such as during times when his symptoms are most 
prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca at 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2009).

For claims in which symptoms of a neurologic defect have been 
claimed or found, 38 C.F.R. § 4.120 dictates that neurological 
conditions and convulsive disorders are to be rated in proportion 
to the impairment of motor, sensory or mental function.  38 
C.F.R. § 4.120 (2009).  Before discussing the evidence or record, 
however, the Board notes that the Veteran has been awarded a 
separate rating for neurologic symptoms, specifically for 
radiculopathy of the lower right extremity, in a rating decision 
of October 2009.  This rating is not on appeal and not currently 
subject to Board jurisdiction.

Evidence

In a statement of September 2006, the Veteran reported noticing 
frequent low back pain after extended flights and physical 
training during service.  He indicated that he could only hold 
his son or daughter for a few seconds before experiencing 
stiffness and pain at a level of two out of ten.  He had similar 
symptoms during long periods of sitting and noted that he could 
not do any heavy lifting without throwing his back out.

In a private medical evaluation of September 2006, the Veteran 
reported having had "innumerable injuries" during service, 
including a hard parachute landing in 2002, exposure to heavy 
lifting, and long rides in Zodiac boats of 60 miles over rough 
water.  In the preceding eighteen months, the Veteran had 
presented with lower back pain, stiffness and occasional muscle 
spasm or spinal intersegment rigidity.  He was diagnosed with 
mild-to-moderate subluxation degeneration of the discs in the 
lumbar spine and lumbar spondylosis.

The Veteran underwent a VA examination in November 2006, during 
which time he had no history of any specific acute injury other 
than the chronic trauma associated with his in-service duty as a 
helicopter rescue swimmer and Navy SEAL.  The Veteran had 
difficulty getting to a forward flexed position and experienced 
pain when lifting his young children.  He reported having five to 
six episodes of significant flare-ups of disabling symptoms 
lasting for one to two days at a time.  The Veteran was not 
experiencing any radicular symptoms in the lower extremities.  
The examiner indicated that "[s]ubjectively, repetitive 
activities that would involve bending, lifting, working in a 
fixed position, etc. are definitely associated with increased 
symptomatology and functional impairment."

Examination revealed evidence of painful limitation of motion.  
The Veteran's standing posture was suggestive of tightness in the 
lumbar musculature, indicating muscle spasm.  Pain limited 
extension to less than 10 degrees, bilateral lateral flexion to 
10 degrees, and bilateral rotation to 10 degrees.  Forward 
flexion was to 70 degrees and was associated with posterior low 
back discomfort.  Neurological examination was normal, however 
straight leg raising in the sitting position at 80 degrees 
bilaterally was associated with discomfort in the low back and 
hamstring distribution.  In the supine position straight leg 
raising at 70 degrees bilaterally was associated with slight low 
back pain.  Objectively, repetitive movements of the Veteran's 
back were "quite uncomfortable," but did not seem to be 
productive of additional functional limitation.  X-rays showed a 
transitional development at the lumbosacral level with suggestion 
of complete sacralization of at the L5 level.  There was also a 
suggestion of narrowing at the L4-5 level, consistent with 
degenerative discogenic arthritic change, however no diagnosis of 
arthritis was made.

Magnetic Resonance Imaging in July 2007 showed a large right 
paracentral disc extrusion at the L4-5 level.  Mild disc bulge at 
the L5-S1 level was also noted, with mild facet arthropathy of 
the lumbar spine.

On VA examination in February 2008, the Veteran had periodic 
flare-ups of his back every three to four months which were 
severe, limited his activity, and required periodic bed rest.  
The Veteran endorsed pain of three out of ten, which increased to 
five out of ten with prolonged sitting, standing or walking.  The 
Veteran also reported accompanying pain in his right and left 
legs.  The examiner reported that the Veteran had been 
incapacitated for 14 days in the preceding 12 months.  On range 
of motion, the Veteran had 25 degrees of rotation bilaterally 
without pain, forward flexion to 60 degrees with pain, bilateral 
lateral flexion to 20 degrees with right lumbar pain, and 
extension to 10 degrees with pain.  The examiner noted that range 
of motion was not additionally limited by pain, weakness, 
fatigue, or lack of endurance on repetition.  Sitting straight 
leg raise caused back pain at 80 degrees on the right and 75 
degrees on the left.  Supine straight leg raise was productive of 
back pain at 75 degrees on the right and 60 degrees on the left.  
The diagnosis was of lumbar disc disease with a right paracentral 
disc at the L4-5 level and mild disc bulge at the L5 level with 
accompanying lumbosacral spine strain and radiculopathy of the 
right and left legs.

In April 2008, the Veteran reported low back pain and inquired 
with a VA doctor about anesthetizing injections to relieve the 
pain.  He indicated that symptoms were not constant, and would 
improve intermittently and then reoccur.  He reported being pain-
free for up to months at a time.

On private evaluation in September 2008, the Veteran reported 
flare-ups of low back pain several times a year, which were 
described as "disabling" for "up to a week or so."  On range 
of motion examination, the Veteran had extension to 10 degrees, 
flexion to 50 degrees, and bilateral lateral bending to 10 
degrees.  The physician opined that the Veteran's low back was 40 
percent disabling, and that the Veteran had incapacitating 
episodes lasting for "several weeks" and occurring "several 
times a year."

Analysis

Although each doctor relates the Veteran's report of periods of 
incapacitation, the evidence of record does not reflect that any 
such periods were actually prescribed by a doctor, nor to records 
show that during any such period the Veteran was being actively 
treated by a doctor.  An "incapacitating episode" is very 
specifically defined in the Schedule, and the Veteran's 
subjective reports that he was so limited are not sufficient to 
meet that definition.   The Veteran is not a doctor or other 
medical professional qualified to prescribe such treatment or 
limitations for himself, and hence his reports cannot serve to 
support entitlement to increased evaluation for incapacitation.  
38 C.F.R. § 4.71a, Code 5243, Note 1; Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In order to warrant a higher evaluation, then, there must be the 
functional equivalent of forward flexion of the thoracolumbar 
spine 30 degrees or less, or some form of ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Code 5242.

No doctor, either private or VA, notes a limitation of forward 
flexion to less than 30 degrees.  While the Veteran does 
experience pain with activity, and is "quite uncomfortable" 
with repetitive motion, only one examiner stated that such caused 
additional functional impairment.  Weakness, fatigue, lack of 
endurance, or incoordination were not noted.  The Board has 
considered the descriptions of the Veteran's functional 
impairments, and concludes that additional functional impairment 
due to pain is present with repetitive motion and on flare-ups.  
However, that additional impairment does not raise to a level 
warranting assignment of the next higher schedular evaluation.  
Flare-ups are not excessively frequent, and any functional 
limitation is not the equivalent of 30 degrees or less.  Motion 
has been retained at all times, and hence a finding of ankylosis 
is not appropriate.

One private doctor has opined that a 40 percent evaluation is 
warranted; however, it is unknown what standard or criteria the 
doctor used in reaching that conclusion, and hence the Board 
cannot proiperly weigh the opinion.  Further, the assignment of a 
disability evaluatuion is a legal conclusion reserved for the 
fact finder, and the doctor's opinion is entitled to no weight on 
that question.  His clinical findings, as discussed above, are 
fully credited and evaluated, commensurate with his knowledge and 
training. 

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

An evaluation in excess of 20 percent for discogenic disease of 
the lumbar spine is denied.




____________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


